                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #: _________________
UNITED STATES DISTRICT COURT                                                               1/16/2020
                                                                              DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
UNITED STATES OF AMERICA,                                      :
                                                               :   ORDER OF DISMISSAL
                           Plaintiff,                          :
                                                               :   15-CV-2572 (JLC)
         -v-                                                   :
                                                               :
MICHAEL LACHER and JUDITH LACHER,                              :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

         The Court having been advised by counsel’s letter dated January 16, 2020 (Dkt. No. 96)
that all claims asserted herein have been settled in principle, it is hereby ORDERED that the
above-entitled action be and is hereby dismissed and discontinued without costs, but without
prejudice to the right to reopen the action within 45 days of the date of this Order if the
settlement is not consummated. The parties are free to file their stipulation of dismissal at any
time within the next 45 days.

        To be clear, any application to reopen must be filed within 45 days of the date of this
Order; any application to reopen filed thereafter may be denied solely on that basis. Further, if
the parties wish for the Court to retain jurisdiction for the purposes of enforcing any settlement
agreement, they must submit the settlement agreement to the Court within the same 45-day
period to be “so ordered” by the Court.

        Any pending motions are moot. The Clerk is directed to close this case.

        SO ORDERED.

Dated: New York, New York
       January 16, 2020
